t c memo united_states tax_court pennel phlander irwin petitioner v commissioner of internal revenue respondent docket no filed date pennel phlander irwin pro_se daniel j parent for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies inpetitioner's federal income taxes and accuracy-related_penalties as follows all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure sec_6662 year deficiency accuracy-related_penalty dollar_figure dollar_figure big_number big_number after a concession by petitioner the issues for decision are whether respondent's determination in the notice_of_deficiency was arbitrary whether petitioner has any remedy in this court in regard to respondent's purported misconduct in the course of examining petitioner's returns whether petitioner is entitled to claimed schedule c deductions for various expenses_incurred pursuant to his activities as a free- lance writer whether petitioner is liable for self- employment_taxes with respect to his net_income earned as a free- lance writer and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and those facts are so found the stipulated facts and attached exhibits are incorporated herein by reference at the time of the filing of the petition petitioner resided in lodi california during the years in issue petitioner worked as an electronics training instructor for the department of defense at that time petitioner was also a self-employed writer reporting items of income and deductions on schedules c petitioner concedes that slot machine winnings of dollar_figure reported on schedule c for should be recharacterized as other income petitioner received a b a degree in history from california state university at sacramento he has written five unpublished novels including great woods poppy trappers forever three friday positively people and atla one the first of a trilogy with respect to his activities as a self-employed writer editor educator petitioner reported income and claimed expenses on schedules c as follows expenses car and truck expenses dollar_figure dollar_figure dollar_figure insurance big_number big_number big_number legal and professional service sec_139 office expense big_number big_number vehicle lease big_number big_number big_number lease of other business property big_number big_number big_number repairs and maintenance taxes and licenses travel meals and entertainment big_number big_number utilities big_number big_number big_number postage research big_number big_number big_number writing experimentation telephone total expenses big_number big_number big_number gross_income big_number big_number big_number net_income loss big_number big_number big_number petitioner now concedes that this amount constituted gambling income unrelated to his writing activities see supra note the items and amounts listed are taken from petitioner's amended returns form sec_1040x for the years and on the amended returns petitioner claimed larger deductions than claimed on his original returns the notice_of_deficiency specifically disallows the amounts claimed on both the original and the amended returns petitioner's claimed deductions include inter alia the costs related to leasing petitioner's purported home_office a five-room modular building located on a 5-acre compound where petitioner and his wife also resided all utility costs associated with the purported home_office the costs associated with furnishing petitioner's purported home_office including the costs related to purchasing a television washing machine bed and hot tub the cost of purchasing an insurance_policy on petitioner's life all costs associated with three cars used by petitioner and members of his family including the costs incurred in driving between petitioner's job location as a military instructor in sacramento california and his purported home_office in lodi california expenses_incurred in traveling to michigan where he attended his mother's funeral his daughter's dormitory expenses at college dental expenses for himself and his family and all costs associated with the telephone in petitioner's home_office which was the only telephone line in the dwelling as indicated in the notice_of_deficiency respondent denied all of petitioner's claimed deductions with the exception of expenses for postage and depreciation attributable to the cost of certain office equipment respondent determined that the respondent allowed petitioner deductions for postage in the amounts of dollar_figure in dollar_figure in and dollar_figure in respondent allowed deductions for depreciation expenses in the expenses underlying the denied deductions were either personal in nature or inadequately substantiated on the other hand in a 2-page document entitled the audit of '91 by pennel p irwin petitioner states in part because of the nature of the business_expenses vary depending upon the type of writing being done for non-fiction writing expenses are limited to just those items directly related to the subject being researched for fiction writing all personal experiences and observations are all business experiences and observations so there is no distinction between personal and business costs example upon awaking in the morning the toiletry and dressing process carried out by myself and observed in others is research whose end observations are included in the fictional writing for similar actions carried on by the various characters and therefore different grooming products would be justifiable research expenses as well as different clothing that conveys fit and feel thus all expenses i incur are either for business research or business maintenance or business production though i have out of choice not declared all of these---such as food clothing toiletries or amusements in an attempt to substantiate his claimed deductions petitioner provided copies of canceled checks drawn on his personal account petitioner however failed to indicate the precise nature of the expenses underlying many of the checks for example petitioner lists many of the expenses under the broad rubric research materials without specifying the expenditure in any detail during the course of the examination of petitioner's return respondent sought certain materials including a log or diary to amounts of dollar_figure in and dollar_figure in attributable to the costs of a computer disk drive and a cabinet substantiate where petitioner had traveled and the business_purpose of his travel_expenses respondent also requested an itemized list of petitioner's business-related telephone calls petitioner refused to provide the requested materials to respondent's agents at trial petitioner reiterated the same objections made during the course of the examination arguing that respondent engaged in prior restraint of free speech in violation of the first amendment of the u s constitution by seeking to examine petitioner's works in progress and that respondent's examination of petitioner's copyrighted literary works resulted in copyright infringement petitioner also argued that respondent's determinations in the notice_of_deficiency were arbitrary and without foundation in short petitioner fervently believes that because his activities involve writing the first amendment and copyright protections entitle him to deduct any expenses which he deems ordinary and necessary without being questioned general opinion petitioner makes various claims of illegal and unconstitutional conduct by agents of respondent we have attempted to limit our discussion to those matters with a hint of plausibility with respect to the more frivolous claims however we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir a arbitrariness of respondent's determinations in notice_of_deficiency petitioner repeatedly claims that respondent's notice_of_deficiency was arbitrary capricious and without foundation generally the notice_of_deficiency is presumed correct and the taxpayer carries both the burden_of_proof and the burden of going forward with evidence 83_tc_269 when a taxpayer establishes that a statutory notice is arbitrary or without foundation however the commissioner bears the burden of going forward with evidence alanis v commissioner tcmemo_1995_263 the cases dealing with arbitrary determinations however involve issues of omitted income where the commissioner failed to introduce any substantive evidence indicating that the taxpayer had received income as determined in the notice_of_deficiency e g 596_f2d_358 9th cir revg 67_tc_672 in this case respondent's determination was based upon petitioner's failure to establish that he is entitled to claimed deductions deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 this is not a situation where respondent determined that petitioner had omitted income and it is evident that the notice_of_deficiency was based upon an examination of petitioner's returns as such we reject petitioner's claim that the determination in the notice_of_deficiency was arbitrary b respondent's actions in conducting the examination we now turn to petitioner's claim that respondent engaged in an unconstitutional prior restraint of speech in her attempt to examine confidential details of petitioner's research in regard to his works in progress petitioner appears to object to respondent's request for information during the examination of the returns respondent in an attempt to ascertain the correctness of a taxpayer's return may examine any books papers records or other data which may be relevant or material to such inquiry sec_7602 even if the confidential materials in question were somehow not subject_to examination petitioner must present other evidence sufficient to meet his burden of proving entitlement to the deductions in question coulter v commissioner 82_tc_580 mayo v commissioner a memorandum opinion of this court dated date disallowing deductions for lack of substantiation where petitioner refused to provide records invoking fifth_amendment for the foregoing reasons we reject petitioner's assertions petitioner also contends that respondent in the course of the examination abridged petitioner's copyright interest in a article entitled the audit of '91 petitioner's copyright infringement claims have no foundation respondent is entitled to examine petitioner's literary works in order to establish whether there was a connection between petitioner's claimed business deductions and petitioner's business as a writer accordingly we reject petitioner's arguments schedule c deductions we now turn to the question of whether petitioner may properly claim the deductions in question as explained supra petitioner bears the burden of proving entitlement to any claimed deductions in this regard taxpayers must keep sufficient records to establish the amount_of_deductions or other matters required to be shown on the taxpayer's return sec_1_6001-1 income_tax regs sec_162 generally allows a deduction for ordinary and necessary expenses_incurred while carrying_on_a_trade_or_business respondent does not appear to question that petitioner's writing activities constitute a trade_or_business respondent however argues that petitioner has failed to prove that the deductions claimed are ordinary and necessary expenses arising from petitioner's writing activities an ordinary_and_necessary_expense is one which is appropriate and helpful to the taxpayer's business and which results from an activity which is common and accepted practice 77_tc_1124 affd without published opinion 9th cir where taxpayers establish that they have incurred trade_or_business_expenses but are unable to substantiate the precise amount of the expenses we may estimate the amount of the deductible expenses 39_f2d_540 2d cir however we cannot estimate deductible expenses unless the taxpayer presents evidence sufficient to provide some rational basis upon which estimates may be made 85_tc_731 sec_262 denies a deduction for any personal living or family_expenses the distinction between deductible trade_or_business_expenses on the one hand and nondeductible personal expenses on the other is based on a weighing and balancing of the facts and circumstances of each case r r hensler inc v commissione73_tc_168 with respect to deductions under sec_162 the taxpayer bears the burden of proving that an expense was incurred for business rather than personal reasons 72_tc_433 specifically taxpayers must show that the expense was incurred primarily to benefit their business and there must have been a proximate rather than remote or incidental relationship between the claimed expense and petitioner's business id we have also recognized that some expenditures are so inherently_personal that they are never deductible regardless of the relative importance of the expenditures in connection with the taxpayer's trade_or_business 55_tc_320 affd 454_f2d_399 7th cir as we noted in 23_tc_803 where we held that the taxpayer could not deduct the cost of a hearing aid we believe that a hearing aid is so personal as to come within the meaning of sec_24 even if it is used in petitioner's business the device is so personal as to preclude it from being a business_expense a businessman's suit a saleslady's dress the accountant's glasses are necessary for their businesses but the necessity does not overcome the personal nature of these items and make them a deductible expense in this case petitioner suggests that his status as a writer of fiction can convert otherwise personal expenses into deductible business_expenses simply because the expenditure is related to something petitioner may wish to write about we shall address separately each category of claimed expenses a home_office_deductions petitioner describes his entire five-room modular home as a business location and claims deductions for all expenses relating to rent utilities maintenance furnishings and insurance sec_280a provides that generally taxpayers may not deduct expenses that are otherwise allowable with respect to the use of a dwelling_unit that also serves as the taxpayer's residence during the taxable_year there are several exceptions to this rule the limitations imposed by sec_280a do not apply to expenses attributable to any portion of a taxpayer's dwelling_unit used both exclusively and on a regular basis as the principal place of petitioner's trade_or_business sec_280a in the present instance respondent argues that petitioner has failed to show that the business use of his residence was regular and exclusive in order for a taxpayer to establish use on a regular basis the business use must be more than occasional or incidental 76_tc_696 a taxpayer exclusively uses a portion of his dwelling in a trade_or_business if the portion in question is not used for other than business purposes sec_1 280a-2 g proposed income_tax regs fed reg date hefti v commissioner tcmemo_1993_128 petitioner has not offered sufficient evidence regarding the amount of time and nature of the work conducted at his home to establish regular use browning v commissioner tcmemo_1988_293 affd 890_f2d_1084 9th cir furthermore petitioner has failed to prove that any portion of his home was used exclusively for his writing activities browning v commissioner f 2d pincite8 petitioner has failed to establish that the business use of his home is within the exception provided in sec_280a as such petitioner's dwelling_unit does not qualify as a home_office and we deny petitioner's claims for deductions related to his home b car and truck expenses petitioner claims automobile expense deductions with respect to three vehicles used during the years and petitioner's automobile logs offered as substantiation for these expenses were not prepared contemporaneously petitioner claims that all the vehicles in question were used exclusively for business purposes nissan sentra for petitioner claims that he used his nissan exclusively for business purposes the total mileage for the year is big_number miles of this amount big_number miles are travel between petitioner's teaching job in sacramento and his residence in lodi we find that petitioner's primary motivation in traveling between sacramento and lodi was to commute to and from the home where he and his family resided petitioner would have returned to his lodi residence regardless of whether it also the remaining big_number miles relate to travel away from petitioner's home and are separately discussed infra served as his writing compound as such the expenses in question were nondeductible personal commuting expenses 73_tc_766 57_tc_427 affd per curiam 465_f2d_1399 2d cir affd without opinion 467_f2d_943 2d cir toyota pickup petitioner's wife ms irwin was a teacher who also assisted petitioner with his writing activities on a part-time basis ms irwin was the primary driver of a toyota pickup leased by petitioner petitioner claims big_number business miles driven in big_number in and big_number in apart from identifying each log entry as writing research travel petitioner offers no evidence regarding the business_purpose of any of the miles driven as such we deny petitioner's claims for deductions with respect to the toyota pickup toyota camry for the years and petitioner claims that he used his toyota camry for business purposes the purported business mileage is big_number for and big_number for of these amounts petitioner's commuting mileage totals big_number in and big_number in as explained supra expenses relating to commuting are nondeductible in attempt to substantiate the remaining mileage petitioner introduces a copious amount of material including insurance policies gas station receipts and canceled checks while these materials establish the amounts expended petitioner has completely failed to specify the business_purpose of each expense underlying the receipt or canceled check thus petitioner has failed to provide any specific evidence that would indicate that he used the car in pursuit of his writing activities petitioner's claimed deductions relating to the toyota are not allowable 77_tc_1096 telfeyan v commissioner tcmemo_1988_425 affd without published opinion 881_f2d_1086 11th cir c dues and publications petitioner claims deductions for various magazine subscriptions and membership dues petitioner must provide evidence sufficient to establish a specific connection between the expenditures and petitioner's trade_or_business as a writer gorman v commissioner tcmemo_1986_344 petitioner has failed to establish any connection and we sustain respondent's determination on this issue d insurance petitioner claims a deduction for a life_insurance_policy providing dollar_figure in benefits upon his death generally the cost of life_insurance is not deductible sec_1_262-1 income_tax regs therefore we sustain respondent on this issue we also reject petitioner's claims for deductions related to the expense of insuring his vehicles as previously discussed petitioner has failed to establish any business use of the vehicles in question therefore we sustain respondent on this issue e office expenses supplies petitioner claims deductions for supplies related to his literary activities most of these expenses such as furniture for his residence a washing machine and a microwave oven are inherently_personal sec_262 precludes such deductions the record however indicates that petitioner incurred deductible expenses for stationery and envelopes we allow petitioner a deduction with regard to these expenses in amounts equal to dollar_figure in and dollar_figure in f travel meals and entertainment taxpayers may deduct travel_expenses incurred while away from home in pursuit of a trade_or_business sec_162 traveling expenses however are governed by the strict substantiation requirements of sec_274 under sec_274 petitioner must substantiate the amount of the expense the time and place of the travel and the business_purpose of the expense if petitioner fails to meet the provisions of sec_274 we cannot employ the principles of 39_f2d_540 2d cir to estimate petitioner's travel_expenses keating v commissioner tcmemo_1995_101 sec_1_274-5 income_tax regs petitioner claims deductions with respect to trips to reno nevada in and a trip to michigan in including expenses for his daughter employed as a research assistant trips to lake tahoe nevada in and and a trip to pacific grove california in in a misguided attempt to protect the names of purported writing sources petitioner has refused to provide sufficient evidence such as contemporaneously prepared logs or diaries from which we could ascertain the business_purpose of his travel sec_1 5t c temporary income_tax regs fed reg date furthermore we are convinced that some of petitioner's expenditures such as the costs of travel to michigan with his daughter to attend petitioner's mother's funeral and conduct research for great woods poppy were undoubtedly personal in nature as petitioner has failed to meet the substantiation requirements of sec_274 we sustain respondent's denial of all travel_expenses g research petitioner introduced canceled checks attributable to a variety of expenditures purportedly related to his literary research while petitioner lists the amounts of expenditures he failed to present any detailed evidence concerning the specific nature of each expenditure many of these expenditures are inherently_personal in nature including the cost of his family's dental work the cost of his daughter's college education ates v commissioner tcmemo_1985_469 personal grooming expenses 74_tc_1266 and the cost of a television used in his home o'connor v commissioner tcmemo_1986_444 sec_1_262-1 income_tax regs these expenses are nondeductible with respect to the remaining expenditures petitioner's testimony was vague and self-serving as petitioner has failed to specify the business_purpose of any item of expense we sustain respondent's determination disallowing deductions for all research expenses h telephone expenses petitioner claims deductions for telephone expenses petitioner testified that one telephone line was located at his residence sec_262 provides that the cost of basic local_telephone_service provided to the first telephone line at the taxpayer's residence is a nondeductible expense furthermore petitioner has refused to provide details regarding the nature of long distance calls invoking the first amendment as discussed supra we rejected petitioner's arguments concerning constitutional violations and we accordingly uphold respondent's disallowance of all telephone expenses i charitable_contributions during petitioner contributed dollar_figure to a public radio station and dollar_figure to the roman catholic church generally contributions to charitable organizations are deductible as itemized_deductions sec_170 sec_67 petitioner claims that these expenses were incurred for the purpose of collecting research for his writing activities thereby rendering the expenses deductible under sec_162 petitioner however has failed to specify the precise nature of the research materials he received in consideration for the payments in question as such we regard the payments as charitable_contributions under sec_170 petitioner did not elect to itemize deductions on his return therefore he is not entitled to a charitable_contribution_deduction self-employment_tax with regard to his writing activities petitioner reported self-employment_income in and respondent asserts that these amounts are subject_to the self-employment_tax imposed by sec_1401 petitioner has the burden of proving that respondent erroneously determined liability for the self- employment_tax snyder v commissioner tcmemo_1995_285 petitioner has failed to address this issue as such we sustain respondent's determination imposing the self-employment_tax on the schedule c income accuracy-related_penalty under sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty provided under sec_6662 the accuracy-related_penalty is equal to percent of any portion of underpayment attributable to a taxpayer's negligence or disregard of rules and regulations sec_6662 b the term negligence includes any failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 respondent's determination imposing the accuracy- related penalty is presumed correct and taxpayers bear the burden of proving that they are not liable for the accuracy- related penalty imposed by sec_6662 rule a 92_tc_501 while petitioner may honestly believe that he is entitled to deductions for the expenses in question his position is not reasonable under the circumstances prudent individuals in petitioner's position would be aware that engaging in the trade_or_business of a writer does not transform personal expenses into deductible business_expenses simply because life's experiences are incorporated into their literary materials additionally petitioner offered little evidence to substantiate the business relationship between the expenses and his literary activities petitioner has not met his burden_of_proof with respect to the accuracy-related_penalty and respondent is accordingly sustained on this issue to reflect the foregoing decision will be entered under rule
